Title: From Benjamin Franklin to Georgiana Shipley, 15 December 1781
From: Franklin, Benjamin
To: Hare-Naylor, Georgiana Shipley


My dear dear Friend
Dec. 15. 1781
I imagine the good Family is by this time establish’d in London for the Winter. The Bearer Mr Alexander, will give you an Opportunity of acquainting me how they do, as he returns immediately. It is therefore I write this Line by him, which I cannot lengthen, having too Short a Notice of his Departure. It may serve at the same time to inform you, who I know interest yourself a little in my Welfare, that I have hitherto escap’d the Gout this Season, eat, drink & sleep well, and have little to wish for, except Peace, and a happy Sight of my Friends in England. I am, ever, ma trés chere Amie, Yours most affectionately
BF.

P.S. The Shades you were so kind as to promise me are not yet come to hand. Present my best Wishes of a happy New Year to the Realities.
  Miss Georgiana Shipley

